Citation Nr: 1030026	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  04-29 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for myositis ossificans of 
the left ankle, to include as secondary to service-connected pes 
planus. 

2. Entitlement to service connection for a right ankle 
disability, to include as secondary to service-connected pes 
planus. 

3. Entitlement to service connection for a bilateral knee 
disability, to include as secondary to service-connected pes 
planus. 

4. Entitlement to a rating in excess of 10 percent for bilateral 
pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran service on active duty from November 1986 to November 
1988.  

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee.  The appeals were previously remanded by the Board in 
February 2008 for further development.  

The issues of entitlement to service connection for myositis 
ossificans of the left ankle, entitlement to service connection 
for a right ankle disability, entitlement to service connection 
for a bilateral knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The service connected pes planus is manifested by pain on 
manipulation and tenderness to palpation; it is not productive of 
severe bilateral flatfoot, with marked deformity, indication of 
swelling on use, or characteristic callosities.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for 
bilateral flatfoot disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3,102, 3.159, Part 4, Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v.Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or content 
of such notice are not prejudicial to the claimant.  Id.

In this appeal, in an October 2002 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for increased 
ratings for pes planus, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  

Post rating, the October 2004 SOC included the pertinent rating 
criteria for evaluating all of the Veteran's disabilities on 
appeal.  A March 2006 letter provided the Veteran with 
information pertaining to the assignment of disability ratings 
and effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  After 
issuance of the above-described notice, and opportunity for the 
Veteran to respond, the January 2007 and November 2009 
supplemental SOCs (SSOC) reflects readjudication of the claim.  
Hence, the Veteran is not shown to be prejudiced by the timing of 
the latter notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claims, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).
The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, VA treatment records and 
private medical records.  Additionally, the Veteran was provided 
a VA examination for his pes planus in April 2009. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Increased Rating Claim - Bilateral Pes Planus, 10 Percent 
Disabling

The Veteran is seeking an increased disability rating in excess 
of 10 percent for his service-connected bilateral pes planus.  He 
maintains that his foot condition is manifested by near-constant 
pain and stiffness.  The Veteran reported that VA had shoes made 
for him, which were described as not that helpful, and indicated 
that he could walk 1/4 of a mile before he had to stop.  

Disability evaluations are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings applies under a particular DC, the higher 
rating is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower rating 
applies.  38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor of 
the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of compensation 
from the time the increased rating claim was filed until a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 
(2007).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that different 
ratings may be warranted for different time periods.

The Board notes that words such as "moderate", "moderately 
severe", and "severe" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  All reasonable doubt is resolved in the Veteran's 
favor.  38 C.F.R. § 4.3 (2009).

The Veteran's bilateral pes planus is evaluated pursuant to 38 
C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  

Under Diagnostic Code 5276, the applicable rating criteria 
provide that in the case of bilateral (both feet) involvement, as 
here, 10 percent disability rating is assignable for moderate 
disability, evidenced by weight-bearing line over or medial to 
the great toe, inward bowing of the tendon Achilles, pain on 
manipulation and use of the feet, either bilaterally or 
unilaterally.  Id.

A 30 percent disability rating is assignable for severe bilateral 
pes planus disability of acquired flatfoot; with objective 
evidence of marked deformity (pronation, abduction, etcetera), 
pain on manipulation and use accentuated, indication of swelling 
on use, characteristic callosities.  Id.

The maximum rating under Diagnostic Code 5276 is 50 percent, 
which is assignable for pronounced bilateral pes planus, 
manifested by marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances. Id.

Factual Background 

Again, the Veteran contends that his pes planus symptomatology is 
more severe than that which is represented by the currently 
assigned 10 percent rating.  His claim for an increased rating 
was received in October 2002.  In a December 2002 rating 
decision, the RO increased the Veteran's rating, from 0 percent 
(noncompensable) to 10 percent, effective October 10, 2002.  The 
current appeal stems from the Veteran's disagreement with that 
determination.  

VA treatment records dated in October 2002 show that the Veteran 
complained of "constant" pain in both; physical examination 
revealed normal gait.  Arch inserts were recommended at that 
time. 

In December 2002, the Veteran underwent a VA examination for 
evaluation of his pes planus.  He endorsed swelling in his feet, 
stiffness, and pain on the heel area.  He report that standing 
for long period of time or walking long distances would aggravate 
the pain.  He took naproxen for relief but stated that his 
symptoms had recently worsened.  It was noted that he used shoe 
inserts.  He denied having any previous surgeries on the feet, 
but reported that he had torn both of his Achilles tendons.  Upon 
physical examination, the Achilles tendon was everted and could 
not be corrected by manipulation.  Forefoot/midfoot alignment 
could not be appreciated.  X-rays revealed no arthritic change or 
bone deformity.  The diagnosis was bilateral pes planus.  

A treatment record dated later that month shows that the Veteran 
continued to complain of foot pain around the arches and that he 
was wearing heel cups without relief.  He was given instructions 
for knee/foot exercises.  

VA treatment records dated from December 2002 to June 2003 show 
continued complaints of pain related to his flat feet.  Physical 
examination of his feet in June 2003 confirmed over-pronation, 
bilaterally, but there was no obvious deformity of the feet 
noted.  

A November 2003 VA examination report shows that the Veteran 
described his foot pain as a 10 out 10 on the pain scale; he 
stated that he used orthotics in his shoes and took naprosyn, 
sulindac, and etodolac, with little or no pain relief.  His pain 
was worse with activity or weight bearing.  There were no 
specific flare-ups noted.  Upon physical examination the Veteran 
ambulated with a slow gait, but it was not antalgic.  Bilateral 
pes planus was diagnosed.  This examination was primarily 
conducted for a disability of the ankles and residuals of the pes 
planus.  As such, it is absent any other findings specifically 
related to the pes planus disability.  

A July 2004 VA examination report shows that the Veteran 
complained of bilateral foot pain.  It was noted that he 
ambulated without a cane or limp.  The examiner opined that his 
bilateral pes planus was congenital, and not pathological.  

VA treatment records dated from 2004 to 2005 reflect continued 
treatment and complaints for pes planus/foot pain.  At a May 2005 
RO hearing, the Veteran reported that his pes planus was worse 
and that he had pain in his arches and on the balls of his feet.  
He also indicated that neither orthotics nor medications helped 
to alleviate his pain.  

In April 2009, the Veteran underwent a VA examination for 
evaluation of his pes planus disability.  The Veteran described 
pain and stiffness in both feet that was exacerbated by walking 
and standing.  He did not report any flare-ups.  He indicated 
that he was able to walk approximately 1/4 of a mile and stand for 
approximately 15 to 30 minutes.  He also noted that the orthotics 
were fairly efficient in treating the pes planus.   

Physical examination of the feet revealed no swelling, 
instability, weakness, or abnormal weight bearing.  Painful 
motion and tenderness were noted.  Specifically, there was 
bilateral tenderness over the posterior tibial tendon insertion 
on the navicular; additional tenderness was noted over the sinus 
tarsi.  Notably, there was no evidence of malunion or nonunion of 
the tarsal or metatarsal bones.  With respect to Achilles 
alignment, there was inward bowing which was painful, but 
correctable upon manipulation.  Likewise, midfoot alignment was 
correctable, but painful, upon manipulation.  Moderate pronation 
was noted in the left foot, while the mild pronation was noted in 
the right foot.  Again, there was pain upon manipulation.  The 
left foot also demonstrated mild valgus angulation to 10 degrees 
which was correctible by manipulation.  Right heel valgus was to 
5 degrees and correctable by manipulation.  Angulation was 
neutral.  There were no other foot deformities noted (i.e., 
clawfoot, hallux valgus, pes cavus, or hammertoes).  

X-rays revealed a linear metallic radiopaque foreign body on the 
third metatarsal bone; however, there was no evidence of fracture 
or dislocation and no significant degenerative changes were 
noted.  The examiner stated that there appeared to be "mild" 
pes planus and that the some of the Veteran's daily activities, 
such as exercise and sports, were severely affected by the 
disability.  Other activities, such as feeding, bathing, 
dressing, grooming, and driving, were not affected by the foot 
disability at all.  

Analysis 

In this case the competent medical evidence does not show that 
the bilateral flatfoot is productive of more than moderate 
disability.  Indeed, while the examination reports note inward 
bowing and some mild/moderate pronation, there is no indication 
that those findings, alone, approximate "marked" foot deformity 
or severe pes planus.  In fact, the record shows that the 
Veteran's flat foot disability is primarily manifested by pain 
and stiffness, which is made worse by extended periods of walking 
or standing.  He uses orthotics with "fair"  results according 
to the April 2009 VA examination.  He is able to walk without 
assistive devices, and up until the most recent examination, his 
gait was consistently normal.  It is currently "mildly" 
antalgic.  

The record is also silent as to objective evidence of abduction 
(or other "marked" deformities), swelling, or characteristic 
callosities; in fact, there were specific findings to the 
contrary upon VA examination in May 2009.  Additionally, that 
examiner expressly found that there was no evidence of 
instability, weakness, or other abnormal weight bearing.  Even 
the x-ray findings confirmed only "mild" pes planus. (Emphasis 
added).  

It is acknowledged that there were findings of pain on 
manipulation and use, bilaterally; however, the evidence 
discussed above does not show that the pain on manipulation was 
more than that which is already contemplated by the criteria for 
the currently assigned 10 percent level of rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276.  

In addition, while the file does reflect that the Veteran was 
issued special shoes by VA in conjunction with his pes planus, 
this fact in and of itself, or even in combination with symptoms 
of foot pain and mild/moderate pronation does not provide the 
basis for the assignment of a 30 percent evaluation, nor is the 
Veteran's pes planus productive of any of the other 
manifestations required for the assignment of a 50 percent 
evaluation.  Accordingly, the Board finds that the overall 
picture of the symptomatology of the Veteran's bilateral pes 
planus does not support a rating in excess of 10 percent 
evaluation under the pertinent rating criteria.  38 C.F.R. 4.71a, 
Diagnostic Code 5276.

The Board has considered the impact of DeLuca v. Brown, 8 Vet. 
App. 202 (1995), with regard to the Veteran's bilateral pes 
planus.  The Court of Appeals for Veterans Claims (Court) held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008).  However, the Court has also held that where a diagnostic 
code is not predicated on a limited range of motion alone, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Inasmuch as Diagnostic Code 5276 is not based on limitation of 
motion, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 do 
not apply.

The Board has also considered other diagnostic codes pertaining 
to the feet.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, at this point the Veteran's service-connected 
pes planus does not include any etiologically related components 
to include: weak foot, claw foot, anterior metatarsalgia, hallux 
valgus, hallux rigidus, hammertoe, or malunion or nonunion of the 
metatarsal bones.  Thus, Diagnostic Codes 5277, 5278, 5279, 5280, 
5281, 5282, and 5283 are not for application.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277-83 (2009).

The Veteran asserts a much more debilitating condition due to his 
service connected bilateral pes planus than was demonstrated by 
the evidence cited above and the Board fully respects the 
Veteran's sincere assertions in this case.  However, it finds the 
probative weight of this positive evidence to be overcome by the 
more objective negative evidence cited above.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); cf. Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  Finally, in reaching this decision, 
the Board considered the doctrine of reasonable doubt; however, 
as the preponderance of the evidence is against the Veteran's 
claim for an increased initial rating for bilateral pes planus, 
the doctrine is not for application.  Gilbert, 1 Vet. 
App. 49.


ORDER

An evaluation in excess of 10 percent for bilateral pes planus is 
denied.  



REMAND

In February 2008, the Board remanded the claims of entitlement to 
service connection for bilateral ankle and knee disabilities for 
the purpose of obtaining a VA examination and etiological 
opinions.  Specifically, the VA examiner was instructed to 
provide opinions as to whether it was more likely than not (i.e., 
probability greater than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent), that the Veteran's currently 
diagnosed conditions had their onset during service or are in 
any other way causally related to his active service, or to 
the Veteran's service-connected pes planus. (Emphasis added). 

The Veteran underwent VA examination April 2009 and an addendum 
to the examination report was obtained in May 2009.  
Unfortunately, the examiner only provided an etiological opinion 
regarding the secondary service connection aspect of the claim.  
The examiner's failure to provide etiological opinions with 
respect to the direct service connection aspects of the claim, as 
instructed by the Board, renders the May 2009 opinion inadequate 
for rating purposes.  

Compensation is payable for the degree of aggravation of a non-
service-connected disability caused by a service- connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).  While the 
examiner concluded that the ankle and knee conditions were not 
causally related to the service-connected pes planus, the 
examiner did not comment on the degree of aggravation, if any.  
Accordingly , the Board finds that a remand for additional 
etiological opinions is required. See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).


Accordingly, the case is REMANDED for the following action:

1. Return the claims folder to the VA 
examiner who conducted the April 2009 VA 
orthopedic examination.  In an addendum, the 
examiner should provide an opinion 
addressing:

a. Whether it is at least as likely as not 
(50 percent or higher degree of probability) 
that the Veteran's currently diagnosed knee 
and ankle conditions had their onset during 
service or are in any other way causally 
related to his active service. 

b. Whether it at least as likely as not that 
the Veteran's currently diagnosed bilateral 
ankle and knee conditions are aggravated by 
his service-connected pes planus. 

The examiner is advised that the term "as 
likely as not" does not mean within the realm 
of possibility.  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended causal relationship or a finding of 
aggravation; less likely weighs against the 
claim.

The examiner is also informed that 
aggravation is defined for legal purposes as 
a chronic worsening of the underlying 
condition versus a temporary flare-up of 
symptoms, beyond its natural progression.

If aggravation is present, the examiner 
should indicate, to the extent that is 
possible, the approximate level of disability 
(i.e., baseline) present before the onset of 
the aggravation.

If the examiner must resort to speculation to 
answer either question, he or she should so 
indicate.  The examiner is also requested to 
provide a rationale for any opinion 
expressed.

If this April 2009/May 2009 examiner is 
unavailable, or if it is felt that additional 
testing and examination is necessary, the 
Veteran should be scheduled for a VA 
orthopedic examination.  A rationale for this 
opinion should be provided.  Review of the 
claims folder should also be acknowledged.

3. Thereafter, readjudicate the issues on 
appeal.  If all the desired benefits are not 
granted, a SSOC should be furnished to the 
Veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


